PER CURIAM.
Affirmed. The resolution of appellant’s motion to correct an illegal sentence requires a factual inquiry as to whether prior convictions on the guidelines scoresheet were un-counselled. Relief pursuant to Florida Rule of Criminal Procedure 3.800 is unavailable for matters not ascertainable from the face of the record. See Holland v. State, 672 So.2d 566 (Fla. 5th DCA), rev. denied, 678 So.2d 338 (Fla.1996); State v. Callaway, 658 So.2d 983 (Fla.1995).
STONE, C.J., and WARNER and FARMER, JJ., concur.